11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26

 

Case 2:17~cv~01741-JLR Document 36~2 Fileo| 10/05/18 Page 1 of 10

The Honorable J ames L. Robart
Trial Date: April 22, 2019

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WA'SHINGT'ON
AT SEATTLE

BRETT CALDWELL, an individual, Case No. 2:17-01/~01741 -JLR
Plaintiff» - -{PRePes-E~B} STIPULATED

' PROTECTIVE 0RDER REGARDING
CONFIDENTIALITY OF DISCOVERY

THE 130an COMPANY, a nelaware l MATERIAL
Corporatio'n and D'OES l- l 0,

V.

Defendant.

 

 

STIPULATED PROTECTIVE ORDER REGARDING‘
CONFI_DENTIALITY OF I)ISCOVERY MATERIAL

1`, PURPosEs AND Ln/lnATIoNs

Discovery in this action is likely to involve production of contidential, proprietary, or
private information for Which special protection maybe Wan'anted. Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The f
parties acknowledge that this agreement is consistent With LCR 26(0). lt does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled to

ST[PULATED MOTION FOR A STlPULATED PROTECTIVE ORDER MORGAN' LEW'S & BOCKMS LLP

Attorneys at Law
R_EGARDING CONF]_DENTIALITY OF llll Pennsylvan_ia Avenue, NW
DISCOVERY MATERIAL - l W€lShi“gtO“= DC 20004

+1.202.739.3000

;`,_;,-»»"

 

 

 

10
ll
12
l3.

14-

15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cV-01741-.JLR Document 36-2 Filed 10/05/18 Page 2 of 10

confidential treatment under the applicable legal principles, and it does not presumptively entitle

parties to Hle confidential information under seal.
2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things
produced or Otherwise exchanged Pl'aintiff s personal and sensitive information including his
financial and medical information, confidential Boeing policies and procedures, personnel

information concerning individuals not party to this action, and other similar documents
3. _SCOPE

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (l) any information copied or extracted from coanential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential material

However, the protections conferred by this agreement do not cover information that is in

the public domain or becomes part of the public domain through trial or otherwise
4, ACCESS TO AND USE OF CONFH)ENTlAL MATERIAL

4.1 ' Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement Confrdential
material must be stored and maintained by a receiving party at a location and in a secure manner

that ensures that access is limited to the persons authorized under this agreementl

STIPULATED PROTECT| V E ORDER MORGAT:IA»LI{EWIS 36 FECKFUS LLP
Dl`l'le 3 3 HW

REGARDING CONFIDENTIALITY OF 1111 pennsylv§;lia Avenue, NW

DISCOVERY MATERIAL - 2 W€\Shillgt<>n, DC 20004-

+1.202.739`.3{)00

 

 

OO‘~JO\Lh-I>L»~)[\J

10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-01?41-JLR Documen136-2 Filed 10105/18 Page 3 of 10

4.2 Disclosure- of “CONFIDENTIAL?’ lnformation or Items-. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers,. directors, and employees (including in house counsel) of the
receiving party to Whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attorney’s Eyes O'n_ly and is so
designated;

(c) experts and consultants to whom disclosure is reason-ably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A);

(d) the court, court personnel, and court reporters and their staff, and members
of the jury',

l (e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(D during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and Who have signed the “Acl<nowledgment and Agreenient to Be Boun ”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

transcribed deposition testimony-or exhibits to depositions that reveal confidential material must

sTIPULATED PRoTECrrvE oRDER MORGA§§§}§;;§R§§§M LLP
RE.GARDING CONFIDENTIALITY OF 111 l Pennsylvania 'Avenue, NW
DISCOVERY MATERrAL - 3 ' W‘lshi“§t°“= DC 20004

+l.202.739.3()00

 

 

-.ic\

10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24
25
26

 

 

Case 2:17~cv~01741~JLR Document 36-2 Filed 10!05/18 Page 4 of 10

be Separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement
(g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information

4.3 Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party
to determine whether the designating party will remove the confidential designation, whether the
document can be redacted, or whether a motion to seal or stipulation and proposed order is
warranted Local Civil Rule S(g) sets forth the procedures that must be followed and the
standards that will be applied when a party seeks permission from the court to file material under

seaL
5. - DESIGNATING PROTEC'I`ED MATERIAL

5.l Exercise of `Restraint and Care in Designating l\/laterial for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards The designating party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not
swept unjustifiany within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

ST.TPULATED PROTECTIVE ORDER MORGAT;{tlt'EWIS & ?E:KTUS LLP
_ - orne s a w
REGARD]NG CONF]DENTIALITY OF llll Pennsylvrii\ia Avenue, NW
DISCOVERY MATER_lAL - 4. Washillgfoll= DC 20004

+l.202.739.3000

 

 

chan

\~DOO*-JO\

10
11
12
13
14
15
16
17
1a
19
20
21
22
23

24

25
26

 

 

Case 2:17-cv-01741-JLR Document36~2 Filed 10!05/18 F’age 5 of 10

unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions

If it comes to a designating party’ s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation

5.2 Manner and Timing of Desigpations. Except as otherwise provided in this
agreement, or as otherwise stipulated or ordered, disclosure of discovery material that qualifies
for protection under this agreement must be clearly so designated before or when the material is
disclosed or producedl

(a) Inforrnation in documentary form: (e.g., paper or electronic documents
and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
contains confidential material._ lf only a portion or portions of the material on a page qualifies
for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testirnonv given in deposition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other
pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcriptl Any party or non-party may, within fifteen days after
receiving the transcript of the deposition or other pretrial'proceeding, designate portions of the
transcript, or exhibits thereto, as confidential lf a party or non-party desires to protect

confidential information at trial., the issue should be addressed during the pre-trial conference

s'rrPULATED PROTECTIVE oRr)ER MO“GANA&EW‘S & PIOCKWS LLP
Ol‘ll€yS E'l` haw

REGARDING CONF]DENTIALITY OF llll Pennsylvania Avcnue, NW

DrscovERY MATERIAL - 5 . W“Shmg*°“’DC 20094

+1.202.'."39.3000

 

 

\DOO-ICDU\-PWN

10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24
25
26

 

Case 2:17-cv-01741-.]LR Document 36-2 Fi|eo| 10/05/18 Page 6 of 10

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the word
“CONF[DENTIAL.” lf only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

53 Inadvertent Failurds to Desi`gnate. If` timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, Waive the designating party’s
right to secure protection under this agreement for such material Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is

treated in accordance with the provisions of this agreement
6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Tinn`ng of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness,` unnecessary economic
burdens,. or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification in the motion or in`
a declaration or affidavit, that the movant has engaged in a good faith meet and confer

conference with other affected parties in an effort to resolve the dispute without court action

STIPULATED PROTECT I VE ORDER MORGAPR LEWIS & BIOCKIUS LLP
lt - ¢l§ 4

REGARDING coNFrr)EN'rrAerY on 1 111 renn§§ii°§ii§ aiding Nw

r)rscovERY MATERIAL - 6 . Waslmraon,r)€ 20004

-1-1.202.739.3000

 

 

l..h.IL-UJL\)

‘-1@

10
` 11
12
13
14
15

16-

17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-01741-JLR Document 36-2 Filed 10/05/18 Page 7 of 10

The certification must list the date, manner, and participants to the conference A good faith
effort to confer requires a face-to-face meeting ora telephone conference

6.3 Judicial lntervention.- If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local lCivil Rule S(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions All parties shall continue to

maintain the material in question as confidential until the court rules on the challenge

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED-PRODUCED l'N OTHER
LITIGATION

If a party is served with a subpoena or a court order issued inother litigation_that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
party must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement Such notification shall include a copy of this agreement; and

(c)' cooperate with respect to all reasonable procedures sought to be pursued

by the designating party whose confidential material may be affected

sTrPULA'rED PRoTEC'rrvE oRDER MORGAN» LBWIS & BOCMUSLLP

. 1 1 Attorneys at Law
REGARDING CONF[DENT[ALITY OF llll Permsylvania Avenue, NW
DISCOVERY MATER_[AL - 7 WashirlngIl, DC 20004

+1.202.739.3000

 

 

‘~DOO'--.`IO\¢J‘\-P~KJ-¥Nt-J-

[\_)[\_)[~Q[\,)[\)[\)[\J>-*>-li-i-)-*)d>-\ld)-_l)-\)-\
c\m.e.wr\)~\c>\ooo-ac\m-I>wl\>»-\O

 

Case 2:17-cV-01741-JLR Document 36-2 Fi!ec| 10/05/18 Page 3 of 10

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

lf a receiving party-learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
this agreement, and (d) request that such person or persons execute the “Acknowledgrnent and

Agreement to Be Bound” that is attached hereto as Exhibit A,

9. INADVERTENT PRODUCTIO_N OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

Nothing in this Order shall be deemed to be a limit or waiver of the attorney-client
privilege, the work product doctrine, or any other relevant privilege Further, inadvertent
production of privileged information shall not waive the privilege lf privileged information is
inadvertently produced, the recipient agrees that, upon request from the producing party, he/it
shall promptly return all copies of documents containing the privileged information, delete any
versions of the documents containing the privileged information on any database or computer
filing system he/it maintains, and make no use of the privileged information in accordance with
Feder‘al Rule of Civil Procedure 26(b)(5)(B). The parties also agree to the entry of a non-waiver
order under Fed. R. Evid.. 502(d) as set forth herein.

10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving

party must return all confidential material to the producing party, including all copies, extracts `

STIPULATED PROTECTIVE ORDER MORGAB;< tl;§jl\:;; il 13 lo;?`lN<mS l.LP
REGARD]NG CONFIDENTI'ALITY OF 1111 Pennsyivania Avenue, NW
DIS COVERY MATERIAL - 8 Washrngton, DC 20004

+1.202.739.3000

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17-cv--0174l-JLR Docum'ent 36~2 Filed 10/05/18 Page 9 of 10

and summaries thereof Alternatively, the parties may agree upon appropriate methods of
destruction

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials cont-ain confidential material

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise

IT lS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 

 

 

 

DATED: OCtober 5 2018 /s/Reba Weiss
Attorn.eys for Plaintif`f

DATED: October 5 2018 /s/ Laurence A. Shanero
Attorney-s for Defendant

PURSUANT TO STlPULATION, lT lS SO ORDERED.

IT IS FURTHER ORDERED that pursuant to Fed. R. .Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes -of this proceeding or any other
proceeding in any other court, constitute a waiver by the producing party of any privilege

applicable to those documents, including the attorney-client privilege, attorney work-product

protection, or any other privilege or protection re . - ized by law.
ace ‘ »» fix c aaa

Honorable J mcs L. Robart
United State District 'Court Judge

ST]'PULATED PROTECTIVE ORDER MORGNR[]{»EWIS & P€CKIUS LLP
1 . omeys a aw

REGARDING CONFIDENTIALITY OF 1111 Pennsylvania Avenue, NW

DISCOVERY MATERIAL _ 9 . Washmgton, nc 20004

+1.202.739.3000

 

 

.p.uoI\J

\DOQ---IO\LJ\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17-cv-01741-`JLR Document 36-2. Fiied 10105/18 Page 10 ot 10

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

l, [print or type full name], of
[print or type full address], declare under

 

penalty of perjury that 1 have read in its entirety and understand the Stipulated Protective Order
that was issued by the United States District Court for the Western District of Washington on
___ [date] in the case of Brerr Ccidwefi, an individual v. The Boeing Company, a
Delaware Corpomtion and DOES ]-.1 O, No. 2:1'7-0\/-01741-.1111{. I agree to comply with and to
be bound by all the terms of this Stipulated Protective Order, and 1 understand and acknowledge
that failure to so comply could expose me to sanctions and punishment in the nature of contempt
1 solemnly promise that 1 will not disclose in any mannerany information or item that is subject
to this Stipulated Protective Order to any person or entity except in strict compliance with the
provisions of this Order.
l ftu‘ther agree to submit to the jurisdiction of the Unjted States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action

Date:

 

City and State where sworn and signed:

 

 

 

Printed name:

S'ignature:

STIPULATED PROTECTIVE ORDER MORGAN, LEWIS & BOCKIUS LLP
, ' Attorneys at L_aw

REGARDING CONFIDEN [`IALITY OF 1111 Pennsylvania Avenue, NW

DISCOVERY MA"_[`ER] AL .. 1(]. Washington, DC 20004

+1.202.739.3000

 

 

